Cockrirr, C. J. A judgment of the circuit court becomes a lien on the real estate of the judgment defendant in the county where it is rendered. Mans. Dig. sec. 3917. When lands are sold for non-payment of taxes, the purchaser is not entitled to a deed until the expiration of the two years allowed by statute for redemption. The title of the owner is not divested by the sale. During the period allowed for redemption, the law regards him as still the owner, clothed with the rights of absolute ownership, with some limited restrictions. Nicklase v. Morrison, 56 Ark. 553; Cooley, Taxation, 542; Black, Tax Titles, sec. 167 et seq. It follows that his interest in the land is real estate to which the lien of a judgment may attach. The appellees’ judgments were therefore liens on the land of W. B. McNeill when the appellants acquired their asserted interest by transfer from him. They took subject to the liens. They redeemed by virtue of the rig'ht acquired from W. B. McNeill subsequent to the rendition of the appellees’ judgments. The redemption by them was not the inception of a new title. They did not become thereby the assignees of the rights of the State, which was the purchaser at the tax sale ; or succeed in any way to its rights. The redemption simply expunged the State’s inceptive title, and restored the land to the precise condition it occupied before the sale. The appellants cannot complain of the decree holding the lands subject to the lien of the judgments, and it will be affirmed.